Citation Nr: 0314368	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.  His DD Form 214 reflects that he received a Vietnam 
Service Medal with Bronze Service Star, a Vietnam Campaign 
Medal with Device, an Army Commendation Medal, and a Combat 
Infantryman's Badge.  His DD Form 214 also reflects that his 
military occupation specialty was as a light weapons 
infantryman.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an August 2001 rating decision issued by 
the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


REMAND

In March 2003, the Board conducted additional development to 
aid the veteran in substantiating his claims.  In response to 
the Board's request, the veteran's former employer later that 
same month submitted VA Form 21-4192, Request for Employment 
Information in Connection with Claim for Disability Benefits.  
Upon receipt of the form in question, the Board determined 
that further clarification was needed from the former 
employer.  In response to April and May 2003 letters from the 
Board, the former employer submitted an exact copy of the VA 
Form 21-4192 with no further clarification.

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The 
veteran has not waived RO consideration of the additional 
evidence.



Accordingly, this case is REMANDED for the following action: 

1.  The RO should inform the veteran that 
his former employer, after two requests 
in April and May 2003, has not clarified 
the reason for his December 2002 
termination.  Allow the veteran the 
appropriate amount of time to obtain and 
submit evidence from his former employer 
surrounding his December 2002 
termination.  See 38 C.F.R. § 3.159(e) 
(2002).

2.  The RO should then readjudicate the 
veteran's claim for an increased rating 
for PTSD and his claim for a TDIU on both 
a schedular and extra-schedular basis in 
light of the evidence received since the 
November 2002 Statement of the Case (SOC).  
If the claim remains denied, the RO should 
issue a Supplemental SOC (SSOC) to the 
veteran and his representative before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits 
since November 2002, to include a summary 
of the evidence, including the VA Form 21-
4192.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	M. S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




